STONE, J.,
dissenting.
In my judgment, the order does not constitute a “modification” of the order of probation. It was a response to the appellant’s own request that the court interpret the special condition. Additionally, the appellant has not demonstrated an abuse of discretion. The purpose of the condition was to prevent contact with certain neighboring children who had been the victims of the appellant’s lewd assaults. The sentencing scoresheet itself reflects that the probationary sentence was agreed to out of concern for the children. It was also agreed, as part of the negotiated plea, that the probationary terms would be “very strict.” I would therefore dismiss the appeal or affirm.